DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/206,817 filed on March 19th, 2021. Claims 1-8 are pending.

Election/Restrictions
Generic claim 1 is allowable. The restriction requirement among species I and II , as set forth in the Office action mailed on November 3rd, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-053155 filed on March 24th, 2020. A certified copy was received on April 26th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
	Regarding Claim 4 (p. 72, lines 6-12), please change the recitation of “number of teeth of the first sun gear, number of teeth of the second sun gear, and number of teeth of the third sun gear are equal to one another, number of teeth of the first planetary gear is larger than number of teeth of the third planetary gear, and number of teeth of the second planetary gear is smaller than the number of teeth of the third planetary gear” to - - a number of teeth of the first sun gear, a number of teeth of the second sun gear, and a number of teeth of the third sun gear are equal to one another, a number of teeth of the first planetary gear is larger than a number of teeth of the third planetary gear, and a number of teeth of the second planetary gear is smaller than the number of teeth of the third planetary gear - - to properly establish antecedent basis.

	Regarding Claim 5 (p. 74, lines 10-16), please change the recitation of “number of teeth of the first ring gear, number of teeth of the second ring gear, and number of teeth of the third ring gear are equal to one another, number of teeth of the first planetary gear is larger than number of teeth of the third planetary gear, and number of teeth of the second planetary gear is smaller than the number of teeth of the third planetary gear” to - - a number of teeth of the first ring gear, a number of teeth of the second ring gear, and a number of teeth of the third ring gear are equal to one another, a number of teeth of the first planetary gear is larger than a number of teeth of the third planetary gear, and a number of teeth of the second planetary gear is smaller than the number of teeth of the third planetary gear - - to properly establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4 (p. 70, line 5), in the recitation of “a carrier” it is unclear the difference between the “carrier” recited in claim 4 and the “reduction carrier” recited in claim 1 (p. 69, lines 7-8). Applicant could amend claim 4 to recite “a carrier that serves as the reduction carrier that supports the first planetary gear, the second planetary gear, and the third planetary gear in a rotatable and revolvable manner” to clarify that the 

Allowable Subject Matter
Claims ---1-3 and 5-8 are allowed.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Kurth (US 10,648,549 and US 10,641,375), Severinsson (US 10, 030,755), Ahn (US 2020/0182342), Hoehn (US 8,430,779) Isono (US 11,181,177) and Biermann (WO 2007/093568) listed in the attached "Notice of References Cited" disclose similar * related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659